F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                       March 30, 2007
                                TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 CLAUDE CARTER,
              Plaintiff-Appellant,                       No. 06-6336
 v.                                               (D.C. No. CIV-06-977-M )
 JU STIN JO N ES; D EB BIE M O RTON;                     (W .D. Okla.)
 KEN KLINGLER; DENNIS
 C UN N IN G H A M; R OM O N A
 HO LLIER; CLIFFOR D B AR E;
 SPENCER, Lieutenant; CABBONI,
 W arden; BARGE, Lt.,
              Defendants-Appellees.



                           OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      This is a pro se state prisoner 42 U.S.C. § 1983 and 28 U.S.C. § 2241

appeal. The district court, adopting the magistrate judge’s report and

recommendation, dismissed the § 1983 claims w ithout prejudice for failure to

state a claim based on the Supreme Court’s decision in Edwards v. Balisok, 520


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
U.S. 641 (1997), and dismissed the § 2241 claim with prejudice as duplicative of

a previously filed and still outstanding § 2241 petition.

      After carefully reviewing Appellant’s brief, the magistrate judge’s

well-reasoned report and recommendation, the district court’s disposition, and the

record on appeal, we see no reason to question the district court’s reliance upon

the magistrate judge’s report and recommendation. The magistrate judge

correctly recommended dismissal of the § 1983 claim, which sought monetary

damages for due process violations of prison disciplinary procedures, in

accordance with Edwards. The magistrate judge also correctly interpreted

Appellant’s request for expungement of the disciplinary order as a habeas action.

Because Appellant has already filed a § 2241 petition seeking this expungement,

the district court’s dismissal of this claim with prejudice w as proper.

      As a result, we A FFIR M the decision of the district court denying § 1983

relief and also deny the implied application for a certificate of appealability on

the § 2241 petition. See M ontez v. M cKinna, 208 F. 3d 862, 866-869. (10th Cir.

2000). In addition, we GR A N T Appellant’s request to proceed in forma

pauperis, and remind Appellant of his obligation to make partial payments until

his filing fee has been paid in full.

                                                Entered for the Court

                                                M onroe G. M cKay
                                                Circuit Judge



                                          -2-